EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement of Oxygen Biotherapeutics, Inc. (the “Company”) on Form S-3 (No.333-187466) of our report, dated July 29, 2014 with respect to the consolidated financial statements of the Company included in the Company’s Annual Report on Form 10-K, for the year ended April 30, 2014, filed on July 29, 2014. /s/ CHERRY BEKAERT LLP Raleigh, North Carolina August 22, 2014
